Order filed, May 16, 2012.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-12-00333-CV
                                 ____________

                        SHEILA BAILEY, Appellant
                                   V.
           AMAYA CLINIC, INC AND DR. DAVID W. POWELL, Appellee
                              ____________

                               NO. 14-12-00335-CV
                                 ____________

                        DR. DAVID W. POWELL, Appellant
                                      V.
                            SHEILA BAILEY, Appellee
                                 ____________

                               NO. 14-12-00354-CV
                                 ____________

                         AMAYA CLINIC, INC, Appellant
                                    V.
                           SHEILA BAILEY, Appellee


                      On Appeal from the 295th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2010-74730
                                         ORDER

       The reporter’s record in this case was due April 16, 2012, 2012. See Tex. R. App.
P. 35.1. On April 23, 2012, this court granted the court reporters request for extension of
time to file the record until May 14, 2012. To date, the record has not been filed with the
court. Because the reporter’s record was not filed within the time prescribed in the first
request, the court GRANTS your second request and issues the following order.

       We order Kimberly Kidd, the official court reporter, to file the record in this
appeal on or before May 24, 2012. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Kimberly Kidd does not timely file the record as ordered, the Court may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM